NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 23 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MICHAEL T. HAYES,                               No. 21-35037

                Plaintiff-Appellant,            D.C. No. 1:18-cv-00226-BLW

 v.
                                                MEMORANDUM*
TYLER NICODEMUS, Sgt.,

                Defendant-Appellee,

and

MATTHEW LEE ALEXANDER, 103811;
TERRY RASAR, 110719; ADAM MILLER,
Sgt.; WALTON, Corporal; JOHN
MCMAHON; BROWN, C865,

                Defendants.

                   Appeal from the United States District Court
                             for the District of Idaho
                   B. Lynn Winmill, District Judge, Presiding

                           Submitted August 17, 2022**

Before:      S.R. THOMAS, PAEZ, and LEE, Circuit Judges.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Idaho state prisoner Michael T. Hayes appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging failure-to-

protect. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the

district court’s ruling on cross-motions for summary judgment. Hamby v.

Hammond, 821 F.3d 1085, 1090 (9th Cir. 2016). We affirm.

      The district court properly granted summary judgment for defendant

Nicodemus because Hayes failed to raise a genuine dispute of material fact as to

whether Nicodemus was deliberately indifferent to an excessive risk to Hayes’s

safety. See Farmer v. Brennan, 511 U.S. 825, 837 (1994) (a prison official is

deliberately indifferent only if the prison official “knows of and disregards an

excessive risk to inmate health or safety”).

      The district court did not abuse its discretion by denying Hayes’s motions to

strike because Hayes did not demonstrate grounds to strike Nicodemus’s motion

for summary judgment or opposition to Hayes’s motion to strike. See United

States v. $133,420.00 in U.S. Currency, 672 F.3d 629, 637 (9th Cir. 2012) (setting

forth standard of review).

      AFFIRMED.




                                          2                                    21-35037